                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


LORI D. SHENK,

                   Plaintiff,                                 8:17CV279

      vs.
                                                             JUDGMENT
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                   Defendant.


      Pursuant to the Memorandum and Order entered this date,

      1.     Judgment for attorney fees is entered in favor of the plaintiff and against

the defendant in the amount of $4,532.78, under the Equal Access to Justice Act, 28

U.S.C. § 2412.

      2.     Judgment for attorney fees is entered in favor of the plaintiff and against

the defendant in the amount of $7,529.25 under 42 U.S.C. § 406(b)(1).



Dated this 21st day of May, 2019.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
